DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 Claim 1 has been amended, and claims 1-6, 8, 9, and 11-16 remain pending in this application.
Claim Objections
Claims 4, 14, and 15 are objected to because of the following informalities:  
Claims 4 and 15 recite the limitation “OFFstate” in lines 3 and 4, respectively. The limitations should read --OFF state--.
Claim 14 depends from claim 2. However, in the previous set of claims claim 14 depended from claim 9 (see claims filed 07/27/2021). For purposes of examination claim 14 is treated as depending from claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US 2012/0023785), herein Barnes.
Regarding claim 1, Barnes discloses a shoe (shoes 2, 3) comprising: an upper (Fig. 2); a midsole (sole) connected to the upper; an insole (insole 12) in the upper, the insole including an insole body and an electronic element (vibration motors 13-18, heating element 19), the insole body configured to be inserted onto a top surface of the midsole with the electronic element being in the insole body (Fig. 2); a control device (circuit board 40 within circuit enclosure 11) configured to be inserted in a rear portion of the midsole (Fig. 2, 3), the control device configured to control the electronic element; a connector (leads 51, 52, 60, 61) including a detachable member (leads 51, 52) extending from a bottom surface of the insole body and configured to detachably connect to the control device when engaged with a fastening groove on a case of the control device (wherein the leads are connected by solder joints 58, 59, which may be disconnected, and which may be engaged with a fastening groove on a case of a control device), the detachable member configured to electrically connect the electronic element within the insole body to the control device when the detachable member is connected to the control device and electrically disconnect the electronic element from the control device when the connector disengages with the fastening groove while removing the insole from the upper; and a user interface (switch 33) exposed to an outside of the upper, the user interface configured to receive a user instruction for controlling the electronic element (paragraphs 0025-0029; Fig. 1-4).
Regarding claim 2, Barnes discloses that the electronic element comprises a vibrator.
Regarding claim 3, Barnes discloses that the user interface comprises: a power button configured to switch the electronic element between an ON state and an OFF state (paragraph 0027).
Regarding claim 5, Barnes discloses that the user interface is provided to the upper (Fig. 1-3).
Regarding claim 8, Barnes discloses that the connector is in a rear portion of the insole, the rear portion of the insole corresponding to the rear portion of the midsole such that the connector is configured to pass through a bottom surface of the insole body and access an access terminal in the control device when the insole is inserted onto the midsole and the control device is inserted in the rear portion of the midsole (Fig. 2-4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, as applied to claims 1 and 3, in view of DiBenedetto et al. (US 8,056,268), herein DiBenedetto.
Barnes teaches that an operational indicator light may be added to the shoe (paragraph 0036), but does not specifically disclose a light source configured to indicate the state of the electronic element. DiBenedetto teaches a shoe having an electronic component and a user interface (user interface 254) with a power button (input buttons 256). The user interface includes a light source (electro-luminescent elements 268) configured to indicate whether the electronic element is in the ON state or the OFF state (column 17, lines 11-14; Fig. 16-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a light source, as taught by DiBenedetto, to the user interface of Barnes in order to provide an easy to see indication to the user regarding the setting of the electronic elements. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, as applied to claims 1 and 5, in view of Lin (US 8,641,220).
	Barnes discloses that the battery power supply (32) may be located with the user interface and include rechargeable batteries. Barnes further discloses that the user interface may include a three way switch having a charge position for recharging the batteries (paragraph 0027). However, Barnes does not specifically disclose a battery charging terminal. Lin teaches a shoe having an electronic component and rechargeable batteries. The shoe further includes a battery charging terminal (charging plug 134) for recharging the batteries (column 6, lines 40-54; Fig. 17, 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a battery charging terminal, as taught by Lin, to the user interface of Barnes in order to allow the batteries to be charged without removing them from the shoe, simplifying operation of the shoe. The battery charging terminal would not be exposed to the outside when the user interface is secured to upper beneath flap 38.
Allowable Subject Matter
Claims 9 and 11-16 are allowed.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 	Applicant argues that “nowhere does Barnes disclose a connector that extends downwards from a bottom surface of the insole 12 towards the cavity 10 to detachably connect elements 13-19 to the control device 11, 40 when the connector is engaged with a fastening groove on a case of the control device 11, 40 and electrically disconnects elements 13-19 from the control device 11, 40 by disengaging with the fastening groove while removing the insole from the upper” (page 9 of Arguments). 
However, the claims as written do not positively recite the fastening groove or the case of the control device. They merely recite the that the detachable member is “configured to engage with a fastening groove.” The leads 51, 52 are capable of detachably connecting to a control device, and further are capable of engaging with a fastening groove on a case of the control device. 
Applicant further argues that “while solder may be melted by a skilled user, during day-to-day operation such connector is not readily detachable, and, thus, Barnes suffers from disadvantages similar to those discussed above in conventional stimulus applying shoes, namely unsanitary environmental conditions due to the semi-permanent connection of the insole and the limited support for various types of footwear” (page 9 of Arguments). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the detachable member being readily detachable during day-to-day operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the structure which would allow such function is not positively recited in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732